           Case 7:19-cv-08262-VB Document 20 Filed 01/02/20 Page 1 of 2



                                  ROBERT L. ARLEO, ESQ. P.C.
                                  380 Lexington Avenue, 17th Floor
                                     New York, N.Y. 10168
Telephone: (212) 551-1115                                                     Fax: (518) 751-1801
Email: robertarleo@gmail.com
                                                                January 2, 2020
Honorable Vincent L. Briccetti
United States District Judge
The Hon. Charles L. Brient Jr.
Federal Building and U.S. Courthouse
300 Quaroppas Street
White Plains, New York 10601

                    Re: Yisroel Bruck v. Absolute Resolutions Investments, LLC and
                        Forster & Garbus, LLP
                       19-cv-8262 (VB)

Dear District Judge Briccetti:

    As Your Honor may recall I represent the Defendants named in the above-entitled action. On
December 4, 2019, Your Honor conducted an initial conference. At the conference it was agreed
that the Defendants would file an Amended Answer by December 18, 2019 to add a further
affirmative defense of preclusion from maintaining action based upon an agreement to arbitrate
disputes. Your Honor directed the Defendants to file their Amended Answer by December 18,
2019 and the Defendants complied with this directive. Your Honor further directed the parties to
engage in discussions to determine whether the parties would stipulate to proceed to arbitration
and stay the above-entitled action pending arbitration or dismiss the above-entitled action
without prejudice. If the parties could not agree to either of these choices, the Defendants were
directed to file a motion to compel arbitration by January 6, 2020, with Plaintiff’s opposition to
be filed by January 21, 2020 and the Defendants’ reply thereto by January 28, 2020.

   After sincere attempts to compel the Plaintiff to proceed to arbitration, I was advised today by
one of Plaintiff’s attorneys that the Plaintiff would not voluntarily agree to proceed to arbitration.
As the Defendants will now be compelled to file a formal motion to compel arbitration, I must
obtain affidavits from the Plaintiff’s original creditor and from the Defendants. Therefore, the
Defendants request that Your Honor advance each of the arbitration motion briefing deadlines by
10 days. The Plaintiff has consented to this request and no prior request to extend the motion
briefing dates has been made to date.

                                                       Respectfully submitted,

                                                       / s / Robert L. Arleo

                                                       Robert L. Arleo
RLA:gra
Cc: All attorneys of record via ECF
Case 7:19-cv-08262-VB Document 20 Filed 01/02/20 Page 2 of 2
